 


109 HR 3643 IH: Spaceport Equality Act of 2005
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3643 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Weldon of Florida introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to treat spaceports like airports under the exempt facility bond rules. 
 
 
1.Short titleThis Act may be cited as the Spaceport Equality Act of 2005. 
2.Spaceports treated like airports under exempt facility bond rules 
(a)In generalParagraph (1) of section 142(a) of the Internal Revenue Code of 1986 (relating to exempt facility bonds) is amended to read as follows: 
 
(1)airports and spaceports,. 
(b)Treatment of ground leasesParagraph (1) of section 142(b) of the Internal Revenue Code of 1986 (relating to certain facilities must be governmentally owned) is amended by adding at the end the following new subparagraph: 
 
(C)Special rule for spaceport ground leasesFor purposes of subparagraph (A), spaceport property which is located on land owned by the United States and which is used by a governmental unit pursuant to a lease (as defined in section 168(h)(7)) from the United States shall be treated as owned by such unit if— 
(i)the lease term (within the meaning of section 168(i)(3)) is at least 15 years, and 
(ii)such unit would be treated as owning such property if such lease term were equal to the useful life of such property.. 
(c)Definition of SpaceportSection 142 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(m)Spaceport 
(1)In generalFor purposes of subsection (a)(1), the term spaceport means— 
(A)any facility directly related and essential to servicing spacecraft, enabling spacecraft to launch or reenter, or transferring passengers or space cargo to or from spacecraft, but only if such facility is located at, or in close proximity to, the launch site or reentry site, and 
(B)any other functionally related and subordinate facility at or adjacent to the launch site or reentry site at which launch services or reentry services are provided, including a launch control center, repair shop, maintenance or overhaul facility, and rocket assembly facility. 
(2)Additional termsFor purposes of paragraph (1)— 
(A)Space cargoThe term space cargo includes satellites, scientific experiments, other property transported into space, and any other type of payload, whether or not such property returns from space. 
(B)SpacecraftThe term spacecraft means a launch vehicle or a reentry vehicle. 
(C)Other termsThe terms launch, launch site, launch services, launch vehicle, payload, reenter, reentry services, reentry site, and reentry vehicle shall have the respective meanings given to such terms by section 70102 of title 49, United States Code (as in effect on the date of enactment of this subsection).. 
(d)Exception from federally guaranteed bond prohibitionParagraph (3) of section 149(b) of the Internal Revenue Code of 1986 (relating to exceptions) is amended by adding at the end the following new subparagraph: 
 
(E)Exception for spaceportsParagraph (1) shall not apply to any exempt facility bond issued as part of an issue described in paragraph (1) of section 142(a) to provide a spaceport in situations where— 
(i)the guarantee of the United States (or an agency or instrumentality thereof) is the result of payment of rent, user fees, or other charges by the United States (or any agency or instrumentality thereof), and 
(ii)the payment of the rent, user fees, or other charges is for, and conditioned upon, the use of the spaceport by the United States (or any agency or instrumentality thereof).. 
(e)Conforming amendmentThe heading for section 142(c) of the Internal Revenue Code of 1986 is amended by inserting Spaceports, after Airports,. 
(f)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act. 
 
